DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,418,025. Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims disclose all the claim limitations of the current application.  The patented claims disclose a device comprising: an electrostatic discharge protection switch; an ESD driver configured to receive a first voltage at a first terminal and receive a second voltage at a second terminal; a first trigger circuit comprising a first input terminal and a first output terminal; a second trigger circuit comprising a second input terminal and a second output terminal; wherein when the first voltage received at the first terminal is a first overvoltage and a voltage difference between the first voltage and the second voltage is higher than a first voltage threshold, the ESD driver outputs a first trigger signal to turn on the ESD protection switch.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal et al. Publication No. US 2019/0190256.
	Regarding claims 1, 15, Agarwal discloses a device, comprising: 
an electrostatic discharge (ESD) protection switch [Fig. 3, 102]; and 
an ESD driver [Fig. 3, 122] configured to receive a first voltage [Fig. 3, 104] at a first terminal and receive a second voltage [Fig. 3, 106] at a second terminal and comprising a first trigger circuit [Fig. 4, 124 comprising a trigger signal conditioning circuit 44] and a first resistor [Fig. 4, resistor 50], wherein the first trigger circuit comprises: a first input terminal [Fig. 4, A] configured to receive the first voltage; and a first output terminal [Fig. 4, TRIGP/TRIGN], wherein the first resistor is coupled between the first output terminal and the second terminal [Fig. 4, resistor 50 is coupled between the 36 and B], wherein when the first voltage received at the first terminal is a first overvoltage and a voltage difference between the first voltage and the second voltage is higher than a first voltage threshold, the ESD driver outputs a first trigger signal to turn on the ESD protection switch [wherein when a voltage difference between 104 and 106 is higher than a first threshold, the ESD driver outputs a first trigger signal TRIGP to turn on the ESD protection switch 102].
	Regarding claims 2, 16, Agarwal discloses that the ESD driver further comprises a second trigger circuit [Fig. 4, 126] and a second resistor [Fig. 4, 50], wherein the second trigger circuit comprising: a second input terminal [Fig. 3, A] configured to receive the second voltage; and a second output terminal [Fig. 3, TRIGN], wherein the second resistor is coupled between the second output terminal and the first terminal [Fig. 4; resistor 50 is coupled between 36 and B, which is connected to 104].
	Regarding claim 3, Agarwal discloses that when the second voltage received at the second terminal is a second overvoltage and the voltage difference between the first voltage and the second voltage is lower than a second voltage threshold, the ESD driver outputs a second trigger signal to turn on the ESD protection switch [par. 0025 to par. 0031]. 
	Regarding claim 4, Agarwal discloses that when the voltage difference between the first voltage and the second voltage is higher than the first voltage threshold, the first output terminal outputs the first trigger signal [Fig. 3, TRIGP], wherein when the voltage difference between the first voltage and the second voltage is lower than the second voltage threshold, the second output terminal outputs the second trigger signal [Fig. 3, TRIGN].
  	Regarding claim 5, Agarwal discloses that the ESD driver further comprises: a first voltage regulator [Fig. 3, 132] coupled to the first trigger circuit in parallel, and configured to regulate a voltage of the first input terminal and a voltage of the first output terminal to be substantially the same [par. 0032, 0033].
	Regarding claim 6, Agarwal discloses that the ESD driver further comprises: a second voltage regulator [Fig. 3, 142] coupled to the second trigger circuit in parallel, and configured to regulate a voltage of the second input terminal and a voltage of the second output terminal to be substantially the same [par. 0032, 0033].
	Regarding claim 7, Agarwal discloses that when the voltage difference between the first voltage and the second voltage is higher than the first voltage threshold [when the positive ESD voltage occurs], the second voltage regulator [Fig. 5, 142] is configured to regulate the voltage of the second input terminal and the voltage of the second output terminal to be substantially the same, and the first output terminal outputs the first trigger signal to turn on the ESD protection switch [Fig. 3, output from 124; par. 0025 to par. 0033], wherein when the voltage difference between the first voltage and the second voltage is lower than the second voltage threshold, the first voltage regulator is configured to regulate the voltage of the first input terminal and the voltage of the first output terminal to be substantially the same, and the second output terminal outputs the second trigger signal to turn on the ESD protection switch [Fig. 3. Output from 126; par. 0025 to par. 0033].
	Regarding claim 8, Agarwal discloses a device; 
an ESD protection transistor [Fig. 3, 102]; and 
an ESD driver [Fig. 3, 122], comprising: 
a control circuit comprising a first transistor [Fig. 4, top transistor of the inverter 62]; a first voltage regulator [Fig. 4, Fig. 5, 134]; and a first trigger circuit [Fig. 4, 44] coupled to the first voltage regulator in parallel and configured to output a first trigger signal to turn on the first transistor according to a first voltage received at a first terminal, such that the first transistor transmits the first voltage to a control terminal of the ESD protection transistor [Fig. 3, 120].
	Regarding claim 9, Agarwal discloses that the control circuit further comprises a second transistor [Fig. 4, the bottom transistor of the inverter 62] coupled to the first transistor, wherein the ESD driver further comprises: a second voltage regulator [Fig. 3, 142]; and a second trigger circuit [Fig. 4, 44 of 126] coupled to the second voltage regulator in parallel and configured to output a second trigger signal to turn on the second transistor according to a second voltage received at a second terminal, such that the second transistor transmits the second voltage to the control terminal of the ESD protection transistor [Fig. 3, 120].
	Regarding claims 10, 17, Agarwal discloses that the first trigger circuit comprises at least one transistor [Fig. 5, transistor of the inverters], and the first trigger circuit outputs the first trigger signal according to the first voltage and a threshold voltage of the at least one transistor [Fig. 4, TRIGP, par. 0025 o par. 0031].
	Regarding claim 11, Agarwal discloses that when a voltage difference between the first voltage and the second voltage is higher than the threshold voltage of the at least one transistor, the first trigger circuit outputs the first trigger signal [par. 0025 to par. 0031; TRIGP].
	Regarding claim 12, Agarwal discloses that the second trigger circuit comprises at least one transistor [Fig. 4, transistor 58 and/or transistor from the inverters], and the second trigger circuit outputs the second trigger signal according to the second voltage and a threshold voltage of the at least one transistor [Fig. 4, TRIGN; par. 0025 to par. 0031].
	
  
Regarding claims 13, 18, Agarwal discloses that when a voltage difference between the first voltage and the second voltage is lower than the threshold voltage of the at least one transistor, the second trigger circuit outputs the second trigger signal [par. 0025 to par. 0031; TRIGN].
Regarding claims 14, 19, 20, Agarwal discloses that the ESD driver further comprises: a first pull down circuit coupled to the first trigger circuit in parallel [Fig. 5, 132 is coupled to the first trigger circuit 124], and configured to pull down a voltage across the first trigger circuit; and a second pull down circuit coupled to the second trigger circuit in parallel [Fig. 5, 142 is coupled to the second trigger circuit 126], and configured to pull down a voltage across the second trigger circuit.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836